Case 3:18-cv-00966-SMY Document 169 Filed 12/09/19 Page 1 of 3 Page ID #2872



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CATHERINE ALEXANDER,                 )
                                     )
               Plaintiff,            )
                                     ) Case No: 3:18-cv-0966-SMY
v.                                   )
                                     ) JURY TRIAL DEMANDED
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
et al.,                              )
                                     )
               Defendants.           )

       PLAINTIFF’SMOTION TO FILE CERTAIN DOCUMENTS UNDER SEAL

       Plaintiff Catherine Alexander (“Plaintiff”), by and through her counsel and for her

Motion to File Certain Documents Under Seal states:

       1.      On January 22, 2019, the Court issued a Stipulated Protective Order at Dkt. No.

111.

       2.      Pursuant to Section 9(a) of that Protective Order, “Any Party seeking to file any

material under seal shall obtain leave from the Court to do so. The Party requesting leave shall

submit the materials sought to be filed under seal to Chambers via e-mail. If the Court grants the

Party leave to file under seal, the Party shall file unredacted papers under seal through ECF in

conformity with the procedures set forth by the Clerk of Court.”

       3.      Exhibits in support of Plaintiff Memorandum in Opposition to Defendants’

Motion for Summary Judgment and Exhibit B (Dkt. Nos. 165, 165-4) and Plaintiff’s

Memorandum in Opposition to Defendants’ Motion to Exclude the Testimony of Ryan Clark

(Dkt. Nos. 168, 168-1, 168-2, 168-3, 168-4) contain confidential or highly confidential

information as designated by the Defendants or as defined in the Stipulated Protective Order.

       4.      Plaintiff respectfully requests leave to file the following documents under seal:



                                                 1
Case 3:18-cv-00966-SMY Document 169 Filed 12/09/19 Page 2 of 3 Page ID #2873



 Docket                           Document Description                             Portion of
  No.                                                                              Document
  165       Plaintiff’s Memorandum in Opposition to Defendants’ Motion for         Highlighted
            Summary Judgment                                                        Portions
  165-4     Exhibit B - Deposition Excerpt of Mark Little                             Full
   168      Plaintiff’s Memorandum in Opposition to Defendants’ Motion to          Highlighted
            Exclude the Testimony of Ryan Clark                                     Portions
  168-1     Exhibit 1 – Deposition of Ryan Clark                                      Full
  168-2     Exhibit 2 - Rebuttal Report of Ryan Clark                                 Full
  168-3     Exhibit 3 - TAKE-TWO_0001332 – WWE 2K Franchise Sales since               Full
            Apr’ 2015
  168-4     Exhibit 4 - TAKE-TWO_0000983 – WWE 2K Franchise Sales since                Full
            Apr’ 2015

       WHEREFORE, Plaintiff respectfully requests that the Court grant leave for Plaintiff to

file the aforementioned exhibits to Plaintiff’s Memorandum in Opposition to Defendants’

Motion for Summary Judgment and Exhibit B and Plaintiff’s Memorandum in Opposition to

Defendants’ Motion to Exclude the Testimony of Ryan Clark and Exhibits 1-4 under seal as

identified above.

Dated: December 9, 2019                            Respectfully submitted,

                                                    /s/ Anthony G. Simon
                                                   Anthony G. Simon, IL 6209056
                                                   Benjamin R. Askew, IL 6291366
                                                   Anthony R. Friedman, IL 6299795
                                                   THE SIMON LAW FIRM, P.C.
                                                   800 Market Street, Suite 1700
                                                   St. Louis, Missouri 63101
                                                   Phone: (314) 241-2929
                                                   Fax: (314) 241-2029
                                                   asimon@simonlawpc.com
                                                   basekew@simonlawpc.com
                                                   afriedman@simonlawpc.com

                                                   R. Seth Crompton
                                                   THE HOLLAND LAW FIRM
                                                   300 N. Tucker, Suite 801
                                                   St. Louis, Missouri 63101
                                                   scrompton@allfela.com
                                                   Phone: (314) 241-8111
                                                   Facsimile: (314) 241-5554

                                               2
Case 3:18-cv-00966-SMY Document 169 Filed 12/09/19 Page 3 of 3 Page ID #2874




                                                   Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served upon all counsel of record this

9th day of December, 2019 via the Court’s CM/ECF system.

                                                   /s/ Anthony G. Simon




                                               3
